Title: John Mason to Thomas Jefferson, 30 April 1813
From: Mason, John,Eliason, John
To: Jefferson, Thomas


          Dear Sir George Town 30 April 1813
          Mr John Eliason, Merchant of this Town, proposing to visit you on some matter of Business, has requested me to mention him to you.
          I shall take the liberty to do so with pleasure, altho’ I cannot speak otherwise than generally on the Subject, having latterly been much withdrawn from mercantile business, I have had but few Transactions with Mr Eliason.
          I can however assure you Sir, that his character, and I believe very deservedly, is that of an honourable punctual Man in all his dealings, and that his credit has been well supported for the several years that he has resided here—
          with very great Regard & Respect  I have the honour to be Sir Your most Obt Servt J. Mason
        